 Case 2:18-bk-20151-ER       Doc 386 Filed 10/03/18 Entered 10/03/18 14:37:08               Desc
                                    Ruling Page 1 of 4




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                               Judge Ernest Robles, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                 Hearing Room       1568

10:00 AM
2:18-20151    Verity Health System of California, Inc.                                 Chapter 11

    #7.00    Hearing
             RE: [29] Debtors Emergency Motion For Entry Of An Order Authorizing Debtors
             To Honor Prepetition Obligations To Critical Vendors

             fr. 9-5-18

                                 Docket       29

  Matter Notes:
      10/3/2018


      The tentative ruling will be the order.
      Party to lodge order: Movant

      POST PDF OF TENTATIVE RULING TO CIAO
  Tentative Ruling:
      10/2/2018

      For the reasons set forth below, the Motion is GRANTED on a final basis.

      Pleadings Filed and Reviewed:
      1) Papers Filed and Orders Entered in Connection with September 5, 2018 Interim
         Hearing:
         a) Debtors’ Emergency Motion for Entry of an Order Authorizing Debtors to
             Honor Prepetition Obligations to Critical Vendors [Doc. No. 29] (the
             "Motion")
             i) Declaration of Richard G. Adcock in Support of Emergency First-Day
                 Motions [Doc. No. 8]
             ii) Declaration of Anita Chou, Chief Financial Officer, in Support of Motion
                 for Interim Order Authorizing (A) Use of Cash Collateral; (B) Debtor in
                 Possession Credit Agreement; (C) Grant of Superpriority Priming Liens to
                 DIP Lender; and (D) Grant of Junior Liens on Post-Petition Accounts and

10/3/2018 12:33:46 PM                     Page 31 of 41
 Case 2:18-bk-20151-ER         Doc 386 Filed 10/03/18 Entered 10/03/18 14:37:08                   Desc
                                      Ruling Page 2 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                     Hearing Room         1568

10:00 AM
CONT...      Verity Health System of California, Inc.                                     Chapter 11
                  Inventory as Adequate Protection to Prepetition Secured Parties Pursuant
                  to 11 U.S.C. §§105(A), 363(C)(2), and 364(C) and (D)
             iii) Order Setting Hearing on First Day Motions [Doc. No. 18]
             iv) Amended Notice of Hearings on Emergency First-Day Motions Filed by
                  Debtors [Doc. No. 34]
         b) Combined Reservation of Rights of U.S. Bank National Association, as Series
             2015 Note Trustee and Series 2017 Note Trustee, to Debtors’ Emergency
             Motion for Entry of an Order Authorizing Debtors to Honor Prepetition
             Obligations to Critical Vendors [Doc. No. 69]
         c) Ruling Granting Critical Vendors Motion on an Interim Basis [Doc. No. 123]
         d) Interim Order Granting Debtors’ Emergency Motion for Entry of an Order
             Authorizing Debtors to Honor Prepetition Obligations to Critical Vendors
             [Doc. No. 134]
      2) Limited Objection to Debtors’ Emergency Motion for Entry of an Order
         Authorizing Debtors to Honor Prepetition Obligations to Critical Vendors [Doc.
         No. 289] (the "Limited Objection")
      3) Official Committee of Unsecured Creditors’ Response to Critical Vendor Motion
         [Doc. No. 314]
      4) Reply to UMB Bank, N.A.’s Limited Objection to Debtors’ Emergency Motion
         for Entry of an Order Authorizing Debtors to Honor Prepetition Obligations to
         Critical Vendors [Doc. No. 354]

      I. Facts and Summary of Pleadings
           On August 31, 2018, Verity Health Systems of California (“VHS”) and certain of
      its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
      Chapter 11 of the Bankruptcy Code. On August 31, 2018, the Court entered an order
      granting the Debtors’ motion for joint administration of the Debtors’ Chapter 11
      cases. Doc. No. 17.
           On September 7, 2018, the Court authorized the Debtors to continue to pay and/or
      honor prepetition claims asserted by certain medical suppliers, medical care providers,
      and critical service providers (collectively, the “Critical Vendors”), in an interim
      amount of up to $5 million. See Ruling Granting Critical Vendor Motion on an
      Interim Basis [Doc. No. 123] (the “Interim Ruling”) and Interim Order Granting
      Debtors’ Emergency Motion for Entry of an Order Authorizing Debtors to Honor
      Prepetition Obligations to Critical Vendors [Doc. No. 134] (the "Interim Order").
           The Debtors now seek authorization to pay prepetition claims of Critical Vendors


10/3/2018 12:33:46 PM                        Page 32 of 41
 Case 2:18-bk-20151-ER         Doc 386 Filed 10/03/18 Entered 10/03/18 14:37:08                   Desc
                                      Ruling Page 3 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                     Hearing Room         1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                      Chapter 11
      in an amount of up to $20 million (consisting of the $5 million approved on an interim
      basis, plus an additional $15 million sought in connection with this final hearing).
      UMB Bank, N.A., in its capacity as master trustee for obligations issued by VHS in
      the approximate aggregate amount of $461 million ("UMB"), and Wells Fargo Bank,
      N.A., in its capacity as indenture trustee for debt instruments in the approximate
      aggregate amount of $259 million ("Wells Fargo") (UMB and Wells Fargo
      collectively, the "Secured Parties"), filed a Limited Objection to the Motion. The
      Secured Parties consent to the granting of the Motion, provided that they may review
      in advance any payments the Debtors intend to make to Critical Vendors.
          Subsequent to the filing of the Limited Objection, the Debtors and the Secured
      Parties reached a compromise. Specifically, the Debtors have agreed to provide the
      Secured Parties (1) a list of Critical Vendors, (2) weekly reporting on Critical Vendor
      payments, and (3) three business days’ notice regarding any proposed payments in
      excess of $250,000 in the aggregate to vendors not on the initial Critical Vendor list.
          The Official Committee of Unsecured Creditors (the "Committee") filed a
      response to the Motion. The Committee does not oppose the relief requested in the
      Motion; it seeks only that the final order on the Motion contain provisions requiring
      the Debtor to provide the Committee with certain information. The Debtor does not
      oppose providing the Committee the requested information.

      II. Findings and Conclusions
           The Court notes that in dicta, the Supreme Court has recently noted that
      Bankruptcy Courts have approved “‘critical vendor’ orders that allow payment of an
      essential suppliers’ prepetition invoices.” Czyzewski v. Jevic Holding Corp., 137 S.
      Ct. 973, 985, 197 L. Ed. 2d 398 (2017). The Supreme Court’s statement in Jevic
      obviously was not a holding upon the validity of a critical vendor order; nonetheless,
      the Supreme Court’s acknowledgment that Bankruptcy Courts have reasoned that
      critical vendor orders are necessary to “enable a successful reorganization and make
      even the disfavored creditors better off” is significant. Id. at 985.
           More on point, in the context of a cross-collateralization clause, the Ninth Circuit
      has recognized that “[c]ases have permitted unequal treatment of pre-petition debts
      when necessary for rehabilitation, in such contexts as (i) pre-petition wages to key
      employees; (ii) hospital malpractice premiums incurred prior to filing; (iii) debts to
      providers of unique and irreplaceable supplies; and (iv) peripheral benefits under
      labor contracts.” Burchinal v. Central Wash. Bank (In re Adams Apple, Inc.), 829 F.2d
      1484, 1490 (9th Cir. 1987). The Ninth Circuit’s recognition of the necessity of paying


10/3/2018 12:33:46 PM                        Page 33 of 41
 Case 2:18-bk-20151-ER        Doc 386 Filed 10/03/18 Entered 10/03/18 14:37:08                Desc
                                     Ruling Page 4 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                   Hearing Room        1568

10:00 AM
CONT...        Verity Health System of California, Inc.                                     Chapter 11
      prepetition debts to “providers of unique and irreplaceable supplies” is particularly
      salient; that relief is most analogous to the relief sought by the instant Motion.
          The Debtors have established that there is a strong likelihood that they may suffer
      irreparable harm if they are not able to pay Critical Vendors. As set forth in the
      Interim Ruling [Doc. No. 123], the Debtors have adopted rigorous procedures to limit
      the amounts to be paid to Critical Vendors on account of prepetition debt.
          Such prepetition payments obviously are frowned upon because they subvert the
      Bankruptcy Code’s priority scheme. Yet the priority scheme will be of little use to
      anyone if value is destroyed because the Debtors cannot continue operations. There is
      a credible threat that the Debtors will not be able to obtain needed services and
      supplies absent authorization to pay Critical Vendors.
          Based upon the foregoing, the Motion is GRANTED on a final basis. The Debtors
      shall submit a conforming order, incorporating this tentative ruling by reference,
      within seven days of the hearing.

          No appearance is required if submitting on the court’s tentative ruling. If you
      intend to submit on the tentative ruling, please contact Jessica Vogel or Daniel
      Koontz, the Judge’s Law Clerks, at 213-894-1522. If you intend to contest the
      tentative ruling and appear, please first contact opposing counsel to inform them
      of your intention to do so. Should an opposing party file a late opposition or appear
      at the hearing, the court will determine whether further hearing is required. If you
      wish to make a telephonic appearance, contact Court Call at 888-882-6878, no later
      than one hour before the hearing.

                                     Party Information
  Debtor(s):
       Verity Health System of California,         Represented By
                                                     Samuel R Maizel
                                                     John A Moe
                                                     Tania M Moyron




10/3/2018 12:33:46 PM                        Page 34 of 41
